DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on January 18, 2022. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments (and Examiner’s amendments herein below) are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous office action.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Peter Nigrelli (Reg. No. 66,461) on 10 March 2022.
The application has been amended as follows:

Listing of Claims:

Claim 6 (Currently Amended)	The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from an administrative computing device, business rules for identifying restricted-access information;
compare the data file to the business rules and a machine learning dataset to assess whether the data file contains restricted-access information and, upon determining that the data file contains restricted-access information, embed an identifying feature into [[the]] a copy of the data file for distribution to each of a plurality of linked user accounts.

Claim 9 (Currently Amended)	A method, comprising:

receiving, via the communication interface, a data file for distribution to a plurality of linked user accounts, wherein each linked user account of the plurality of linked user accounts comprises an assigned reliability rating associated with a history of reliably maintaining confidentiality of data files;
comparing the data file to a machine learning dataset to assess whether the data file contains restricted-access information and, upon determining that the data file contains restricted-access information, embedding an identifying feature into each copy of a plurality of copies of the data file wherein the identifying feature is unique to each copy of the plurality of copies of the data file and wherein each copy of the plurality of copies of the data file is for distribution to a different linked user account of the plurality of linked user accounts;
searching one or more social media platforms for unauthorized dissemination of [[a]] the data file and, upon identifying unauthorized dissemination of the data file, correlating at least one unique identifying feature of the data file to that of a copy of the data file previously transmitted to a linked user account; 
adjusting the reliability rating associated with the linked user account based on identified unauthorized dissemination of the data file; and 


Claim 14 (Currently Amended)	The method of claim 9, further comprising:
receiving, via the communication interface, from an administrative computing device, business rules for identifying restricted-access information;
comparing the data file to the business rules and a machine learning dataset to assess whether the data file contains restricted-access information and, upon determining that the data file contains restricted-access information, embedding an identifying feature into [[the]] a copy of the data file for distribution to each of a plurality of linked user accounts.

Claim 20 (Currently Amended)	The non-transitory computer-readable media of claim 17, wherein the computer-readable instructions, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from an administrative computing device, business rules for identifying restricted-access information;
compare the data file to the business rules and a machine learning dataset to assess whether the data file contains restricted-access information the identifying feature into [[the]] a copy of the data file for distribution to each of a plurality of linked user accounts; and
transmit, via the communication interface, to each of a plurality of linked user devices, a copy of the data file containing the identifying feature unique to a respective linked user account.

Allowable Subject Matter
9.    Independent claims 1, 9 and 17 are allowed. Dependent claims 2-8, 10-16 and 18-20 are allowed based on their dependency.

10.    The following is an examiner’s statement of reasons for allowance:

Claim 9 recites, inter alia, “receiving, via the communication interface, a data file for distribution to a plurality of linked user accounts, wherein each linked user account of the plurality of linked user accounts comprises an assigned reliability rating associated with a history of reliably maintaining confidentiality of data files; comparing the data file to a machine learning dataset to assess whether the data file contains restricted-access information and, upon determining that the data file contains restricted-access information, embedding an identifying feature into each copy of a plurality of copies of the data file wherein the identifying feature is unique to each copy of the plurality of copies of the data file and wherein each copy of the plurality of copies of the data file is for distribution to a different linked user account of the plurality of linked user accounts.”

12.    The closest prior arts made of record are:
i)	De Laat et al. (U.S. Pub. No. 2013/0007890 cited in the previous Office Action and hereinafter referred to as De Laat) which discloses searching a social networking platform for data leakage of files (see paragraphs [0009], [0021], [0022], [0031], [0035], [0037], [0043] and Fig. 3 of De Laat).
ii)	Brdiczka et al. (U.S. Pub. No. 2014/0137238 cited in the previous Office Action and hereinafter referred to as Brdiczka) which discloses comparing an original document to a changed document sent to a user to determine a user ID for a user that disseminated a document (see paragraphs [0006], [0022] and Figs. 2-3 of Brdiczka).
iii)	Wu et al. (U.S. Pub. No. 2017/0134344 cited in the previous Office Action and hereinafter referred to as Wu) which discloses reporting user ID information to an admin related to data leakage (see paragraphs [0005], [0008] and [0075] of Wu).

While the prior art was found to generally disclose detecting leakage of a file on a social network, the prior art was not found to disclose the particular combination of limitations of claim 9. Therefore, claim 9 is considered to recite allowable subject matter. Claims 1 and 17 are considered to recite allowable subject matter for similar reasons to claim 9.



15.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bacastow et al. (U.S. Pub. No. 2016/0080397) – cited for teaching detecting unauthorized sharing with unique codes – paragraph [0058]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438